Citation Nr: 1402225	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1984 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision, which denied, amongst other issues, service connection for an anxiety disorder.  

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the records in the file demonstrate a diagnosis of schizoaffective disorder, depression, anxiety, and bipolar disorder have also been diagnosed.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to service connection for anxiety disorder, under Clemons it can be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim is recharacterized as an acquired psychiatric disorder on the title page of this decision.  

In July 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the Board's July 2012 decision and remanded this issue to the Board pursuant to the April 2013 Joint Motion for Partial Remand (JMR).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is necessary in this case. 

The Veteran claims that service connection is warranted for an acquired psychiatric disorder.  He maintains that while in service, he experienced numerous stressful events which caused him psychological stress.  This resulted in thoughts of suicide and treatment in the mental health clinic.  After service, he began to be treated for psychological problems within one year of his service discharge.  He thereafter has been diagnosed variously with anxiety disorder, depression, bipolar disorder, and schizoaffective disorder.  

The Veteran claims that he has had an acquired psychiatric disorder while in service and since that time.  The Board decided in its July 2012 decision that the Veteran was not a credible historian and, thus, his allegations of continuity of psychiatric symptomatology since service were not credible.  However, the Court determined that the Board did not adequately address the evidence of record or explain why post service treatment records and reports, in conjunction with the Veteran's lay assertions of ongoing psychiatric symptoms since service, weighed against his credibility.  The Board weighed the Veteran's credibility regarding his claimed shoulder and neck disorders, to determine he likewise, was not credible with regard to his psychiatric claim.  However, there was no presentation in the record indicating that his assertions of ongoing psychiatric symptoms was lacking.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the Veteran has been variously diagnosed with acquired psychiatric disorders.  More specifically, the Veteran claims psychiatric symptoms since service, and lay evidence, later presented on the part of some of his family members, indicate he has exhibited these symptoms since his return from service.  Although the Veteran has not submitted medical evidence that relates his current acquired psychiatric disorder to service, the Veteran is able to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. at 470.  Based on the elements set forth, the Veteran requires an additional VA examination which addresses the aforementioned statements relative to the origin of his acquired psychiatric disorder.  

Moreover, the later-provided statements by his family members were presented to VA in December 2013, and the Veteran did not waive initial RO consideration of the presented evidence.  These records have not been previously reviewed in connection with the claim on appeal.  RO consideration must be rendered.  See 38 C.F.R. § 20.1304(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  Also request any medical evidence dated prior to October 2009 which the Veteran identifies and provides signed consent for VA to obtain.  Review all evidence, to include new evidence presented without RO consideration.   

2.  Following completion of the above, rhe Veteran shall be afforded a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file must be made available for review in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder (to include schizoaffective disorder, anxiety disorder, depression, and bipolar disorder) had onset in-service or within one year of service discharge, or is otherwise shown to have been incurred in, aggravated, or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's statements and those lay statements of his family presented without RO waiver, regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completion of the above, readjudicate the claim.  If the issue on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

